—In an action to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (LaCava, J.), entered January 20, 2000, which, upon an order of the same court, dated October 15, 1999, granting the motion of the nonparty Curtis & Riess-Curtis, P. C., for leave to withdraw as his counsel and for enforcement of its retaining lien, is in favor of the nonparty and against him in the principal sum of $49,659.46.
Ordered that on the Court’s own motion, the plaintiff’s notice of appeal from the order dated October 15, 1999, is deemed to *576be a premature notice of appeal from the judgment (see, CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Curtis & Riess-Curtis, P. C. (hereinafter Curtis), proffered sufficient evidence to establish the outstanding debt owed to it by the plaintiff. Further, when brought to the plaintiff’s attention, the plaintiff acknowledged the debt and praised the legal work of Curtis. Thus, the Supreme Court properly allowed Curtis to withdraw as counsel and enforce its retaining lien when the plaintiff refused to pay the outstanding debt (see, Galvano v Galvano, 193 AD2d 779; Jim-Mar Corp. v Aquatic Constr., 195 AD2d 868; Cohen v Cohen, 183 AD2d 802).
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.